DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressanutti (US 20150379846)

Regarding claim 1, A smoke detector, comprising: a housing defining a chamber for receiving ambient materials; (Figure 1, Bressanutti)
a supporting structure disposed adjacent to the housing, the supporting structure comprising an upper surface; (Optical Block 20, Figure 1, Bressanutti)
an emitter mounted substantially vertically to the upper surface of the supporting structure, the emitter configured to emit light substantially vertically into the chamber; (light emitting diode 22, Figure 1, Bressanutti)
and a receiver mounted substantially vertically to the upper surface of the supporting structure, (receiver 24, Figure 1, Bressanutti)
the receiver configured to receive light at an angular distance less than 90° reflected by the ambient materials in the chamber, (“An optical sensitivity and immunity ratio can be adjusted to provide desirable optical sensitivity and good immunity to dust, condensation and small objects that might settle on the block 20 by providing an emitter angle on the order of seventy degrees plus/minus twenty five degrees. A receiver angle can be adjusted accordingly. The receiver angle can vary from seventy degrees between plus one hundred ten degrees (straight barrier) and minus twenty five degrees” the transmitter being at 70 degrees while the receiver being at 70 degrees would result in a relative angle between the two of 40 degrees, Bressanutti: paragraph 49)
the receiver configured to generate output signals, (“The emitter can be connected to a driver circuit that pulses it in order to generate light that can be projected into the sensing chamber. Some of that light is scattered by smoke particles onto the receiver, triggering an alarm signal” Bressanutti: paragraph 66)
wherein the angular distance generates a back scatter effect. (“Emitted radiant energy from emitter, a light emitting or laser diode, 22 exits channel 22a via output port 22c. Scattered radiant energy, from sensing chamber 12a travels via input port 24c to receiver 24 where it is sensed and coupled to control circuits 16 as would be understood by those of skill in the art” Bressanutti: paragraph 45)

regarding claim 2, The smoke detector of claim 1, further comprising a controller disposed on the supporting structure, the controller configured to receive output signals from the receiver and determine whether a current condition of the chamber indicates a need to trigger an alarm. (“Emitted radiant energy from emitter, a light emitting or laser diode, 22 exits channel 22a via output port 22c. Scattered radiant energy, from sensing chamber 12a travels via input port 24c to receiver 24 where it is sensed and coupled to control circuits 16 as would be understood by those of skill in the art” Bressanutti: paragraph 45)

Regarding claim 3, The smoke detector of claim 1, wherein the emitter is mounted approximately central to the upper surface of the supporting structure within the smoke detector. (light emitting diode 22, Figure 1, Bressanutti)

Regarding claim 7, The smoke detector of claim 1, wherein at least one of: a cone of dispersion of the emitter and a viewing angle of the receiver are less than 60 degrees. (“An optical sensitivity and immunity ratio can be adjusted to provide desirable optical sensitivity and good immunity to dust, condensation and small objects that might settle on the block 20 by providing an emitter angle on the order of seventy degrees plus/minus twenty five degrees. A receiver angle can be adjusted accordingly. The receiver angle can vary from seventy degrees between plus one hundred ten degrees (straight barrier) and minus twenty five degrees” the transmitter being at 70 degrees while the receiver being at 70 degrees would result in a relative angle between the two of 40 degrees, Bressanutti: paragraph 49)

8. The smoke detector of claim 1, wherein the smoke detector comprises only one emitter and only one receiver. (Optical Block 20, Figure 1, Bressanutti)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressanutti in view of Gadonniex (US 20200312108).

Regarding claim 4, The smoke detector of claim 1, further comprising an optics cover disposed between the housing and the supporting structure, the optics cover comprising an opening for the emitter and an opening for the receiver is not specifically disclosed by Bressanutti. Gadonniex teaches a smoke detector with optical transmitter and receiver that includes an optics cover (Figure 2, Gadonniex). Adding an optics cover to Bressanutti would increase the overall functionality of the device by providing a cover to protect the components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bressanutti according to Gadonniex.

Regarding claim 5, The smoke detector of claim 4, wherein the opening for the receiver comprises a shield for reducing an optical noise. (Gadonniex: optics cover, Figure 1).

Regarding claim 6, The smoke detector of claim 1, wherein the housing comprises at least one of: a labyrinth geometry and a ring, each respectively configured to reduce an optical noise. (Gadonniex: figure 1).

Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressanutti in view of Stell (US 7969296).

Regarding claim 9, The smoke detector of claim 2, wherein the controller monitors a time increment between a first output signal threshold and a second output signal threshold to determine whether a current condition of the chamber indicates a need to trigger an alarm is not specifically disclosed by Bressanutti. Stell discloses a fire detector that teaches monitoring a time increment between first and second output signal thresholds (Stell: column 8, lines 45-53). Modifying Bressanutti to include a controller able to determine whether there is a fire using output thresholds would provide the user with an accurate way of determining the presence of a fire. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bressanutti according to Stell.

Regarding claim 15, the claim is interpreted and rejected as claim 1 stated above.
Bressanutti fails to disclose the claimed and determining, in the alarm processing component of the controller, whether a current condition of the chamber indicates a fast fire or a slow fire based on a time increment between a first output signal threshold and a second output signal threshold. Stell discloses a fire detector that teaches a controller determining whether a fire is a fast or slow fire (Stell: Figure 6 and column 6, lines 60-64) and monitoring a time increment between first and second output signal thresholds (Stell: column 8, lines 45-53). Modifying Bressanutti to include a controller able to determine whether the fire is a fast fire or slow fire using output thresholds would provide more options to the user for how to react to different emergency situations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bressanutti according to Stell.

Allowable Subject Matter
Claims 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689